Citation Nr: 1330439	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The appellant served with the Philippine Commonwealth Army from September 1941 to April 1942, and in the Regular Philippine Army from February 1946 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The appellant testified at a hearing held by the undersigned sitting at the RO in February 2013.  A transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The U.S. service department has verified that the appellant was a member of the military forces of the Government of the Commonwealth of the Philippines called into the service of the U.S. Armed Forces in the Far East (USAFFE) during World War II.

2.  The appellant's verified service with the Philippine Commonwealth Army from September 1, 1941, to January 1, 1942, and from January 14, 1942, to April 10, 1942, and in the Regular Philippine Army from February 19, 1946, to March 12, 1946, is not qualifying active military service for nonservice-connected VA pension benefits.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Analysis

The appellant contends that he is entitled to nonservice-connected VA pension benefits because he fought during World War II serving the primary interest of the U.S. government.   

The law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from one or more nonservice-connected disabilities not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.  The term "veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  

A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  

Service department-certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Philippine eligibility for nonservice-connected disability pension is covered by 38 C.F.R. § 3.40(a) as follows:  Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a).

Only service department records can establish if and when a claimant has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

In March 2004, the U.S. service department verified the appellant's service with the Philippine Commonwealth Army from September 1, 1941, to January 1, 1942, and from January 14, 1942, to April 10, 1942, and his service in the Regular Philippine Army from February 19, 1946, to March 12, 1946.  

The United States service department records, and the statements and testimony from the appellant, do not establish that he was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to non-service-connected disability pension.  See 38 C.F.R. § 3.40(a).  

Although sympathetic to the appellant's contentions, the Board is bound by the law, and its decisions are dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because the result is perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If the appellant believes there is reason to dispute the report of the service department or the contents of military records, he can pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly, nonservice-connected pension benefits pursuant to Title 38, Chapter 15 of the United State Code are not warranted, as the appellant lacks the required military service.  As the law is dispositive, the claim must be denied because of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


